PER CURIAM.
Appellant was convicted of purchasing cocaine within 1,000 feet of a school and of possession of cocaine, and sentenced to two concurrent sentences of four years’ imprisonment.
Of the five appellate points presented only one, having to do with dual convictions and sentences arising out of one criminal episode, has merit. Since there was but one criminal episode, the charges of purchase and possession of cocaine on November 5, 1987, arose out of the same transaction and thus, under Carawan v. State, 515 So.2d 161 (Fla.1987), appellant can be convicted of only the greater crime and only one sentence may be imposed.
Accordingly, the conviction and sentence under Count II for possession of cocaine are vacated and the conviction and sentence for purchasing cocaine under Count I are affirmed.
DOWNEY, DELL and GARRETT, JJ., • concur.